People v Fuqua (2020 NY Slip Op 01850)





People v Fuqua


2020 NY Slip Op 01850


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (256/20) KA 18-01349.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWENDELL FUQUA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.